.
DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figures 4-33 in the reply filed on 5/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed 3/23/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because items C19, C20, C23 and C28-C30 were not provided with the required dates.  
The information disclosure statement filed 4/1/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because item 3 was not provided with the required date. 
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-16 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed limitation of “an individual magnet line”, as recited in claim 1, is unclear as to whether said “individual magnet line” is one element of the “one or more magnet lines” or a different element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2011/0193052) in view of Tom et al. (8,279,022) and Bunyk et al. (2016/0314407).Regarding claim 1, Yu et al. teach in figure 13 and related text a quantum computing assembly, comprising: 
a quantum device to generate a plurality of qubits 1240 (quantum dots, see figure 19); 
a control circuitry 140 (see figure 5) to control operation of the quantum device; and 
a substrate 220; 
wherein the quantum device and the control circuitry are on the substrate (inherently therein), the quantum device includes one or more magnet lines (located on top of element 1240, see paragraph [0122]), and an individual magnet line is a magnetic field-generating structure to influence a spin state of a quantum dot of a qubit (see paragraph [0122]).
Yu et al. do not state that the quantum device is a die and the control circuitry is a die.Tom et al. teach in figure 22 a quantum device 2200 that is a die 2201 and teach in related text that a control circuitry is a die.

Tom et al., Yu et al. and Bunyk et al. are analogous art because they are directed to quantum dot semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the quantum device and the control circuitry device of Yu et al.’s device as dies formed on a substrate, as taught by Tom et al. and Bunyk et al., in order to improve the functional capabilities of the device.

Regarding claim 2 and 5, Bunyk et al. teach in paragraph [0061] forming the device (and the substrate) as a package substrate, and the quantum device die and the control circuitry die are included in a common package, and wherein the quantum device die and the control circuitry die are included in a package-on-package structure.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the substrate as a package substrate, and the quantum device die and the control circuitry die are included in a common package, and wherein the quantum device die and the control circuitry die are included in a package-on-package structure in prior art’s device in order to provide better protection to the device and in order to reduce the size of the device, respectively.



Regarding claim 6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the substrate to include at least one microwave transmission line between the quantum device die and the control circuitry die, in prior art’s device in order to improve the conductivity between the quantum device die and the control circuitry die.

Regarding claim 7, Tom et al. teach in related text through holes in the substrate.   It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include at least one conductive pathway between a face of the substrate to which the control circuitry die is coupled, and an opposing face of the substrate in prior art’s device in order to increase the device capabilities by providing electrical connections to both sides of the substrate.

Regarding claim 8, Yu et al. teach in figures 5 and 19 and related text that the control circuitry die includes a processing device or a memory element.

Regarding claim 9 Tom et al. teach in related text using solder for electrical connections. It would have been obvious to a person of ordinary skill in the art, before 

Regarding claim 10, Yu et al. teach in figure 19 and related text that quantum device die includes a plurality of gates 1920, 1940, and the control circuitry die is to provide voltages to the plurality of gates through the substrate (see paragraph [0122]).

Regarding claim 13, Yu et al. teach in figure 19 and related text that the qubits are quantum-dot-based qubits.

Regarding claim 14, the combined device includes substrate which includes electrical pathways between the quantum device die and the control circuitry die, and the electrical pathways.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include a superconducting material in prior art’s device in order to improve the electrical connection between the quantum device die and the control circuitry die.

Regarding claim 15, the combined device includes a memory device to store data generated by the control circuitry die during operation of the quantum device die.



Regarding claim 26, the combined device includes the control circuitry die is to provide electrical pulses (inherently therein in order to activate the magnet) to the one or more magnet lines through the substrate.

Regarding claim 27, Yu et al. teach in figure 19 and related text that a magnet line includes a magnetic material (see paragraph [0122]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  










O.N.								/ORI NADAV/
5/23/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800